Citation Nr: 0938685	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung condition, to 
include as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, determined the Veteran had not 
submitted new and material evidence to reopen a claim of 
service connection for a lung condition.  

In a September 2007 decision, the Board determined new and 
material evidence had been submitted to reopen the claim of 
service connection for a lung condition.  As to the merits of 
the reopened claim, the Board remanded the claim for 
additional evidentiary development.  All requested 
development has been conducted; however, the Board finds 
additional development is needed in order to render a fully 
informed decision.  

As such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.  


REMAND

The Veteran is seeking entitlement to service connection for 
a lung condition, to include as due to asbestos exposure.  
The Veteran has asserted that he was exposed to asbestos 
while performing his duties as an Aircraft Engine Repairman, 
which included working on engines on helicopters and 
airplanes.  He has stated that he worked only on engines, 
which required removing "hot ends" of the turbine and the 
"asbestos seal" in order to inspect and replace the unit.  

The Veteran believes he was exposed to asbestos every time he 
performed this duty up to five times a day for two years, and 
that his current lung condition is related to his claimed 
exposure.  The evidence that the Board has received since it 
remanded the case in September 2007 leaves, unfortunately, 
more unanswered questions.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

Given the Veteran's description of his duties during service, 
the Board finds the Veteran's military occupational specialty 
(MOS) as an Aircraft Engine Repairman may have involved 
exposure to asbestos as it involved installation of military 
equipment.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (f).  However, the VA has not obtained 
information regarding the Veteran's military service or the 
likelihood that he was exposed to asbestos during service.  
Therefore, the Board finds a remand is necessary to obtain 
additional information about the Veteran's military duties 
and the likelihood of asbestos exposure during service.  

Review of the record reveals the Veteran has a chronic lung 
condition that has been diagnosed as advanced silicosis with 
progressive massive fibrosis.  See November 2005 medical 
record from Dr. P.T.; see also VA outpatient treatment 
records dated August 2002 to September 2005; June 2006 VA 
examination report.  The medical evidence of record also 
contains findings of pleural effusions increasing over time.  
See June 2006 Chest X-ray report.  

The medical evidence shows the Veteran's current diagnosis of 
silicosis is related to his post-service employment as a 
sandblaster.  See VA outpatient treatment records dated 
August 2002 to September 2005.  However, it is not clear if 
the diagnosis of silicosis was made and subsequently 
continued based upon the clinical or radiologic findings, the 
Veteran's report of post-service employment as a sandblaster, 
or a combination of both.  

In this regard, the Board finds probative that the June 2006 
VA examiner noted that pneumoconiosis (silicosis) and 
asbestosis would be indistinguishable on CT scan and, thus, 
could not provide an opinion as to the likelihood that the 
Veteran's current lung condition is related to asbestos 
exposure without resort to mere speculation.  

In addition, the evidentiary record does not contain a 
medical opinion that addresses the etiology of the Veteran's 
current lung condition and is factually accurate, fully 
articulated, and supported by a sound reasoning for the 
conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Therefore, given the Veteran's report of in-service asbestos 
exposure, which may be likely given the nature of his 
military duties, the medical evidence of asbestos-related 
diseases, and the lack of competent and probative medical 
opinion evidence, the Board finds a remand is necessary to 
obtain a new VA examination and medical opinion regarding the 
likelihood that the Veteran's current lung condition is 
related to his military asbestos exposure.  

The Board apologizes for the delay in adjudication of this 
case. 

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center (NPRC), U.S. Army and Joint 
Services Records Research Center 
(JSRRC), and/or the National Archives 
in order to obtain additional 
information regarding the Veteran's 
military duties as an Aircraft Engine 
Repairman and the likelihood that he 
was exposed to asbestos during his 
military service.  All efforts to 
obtain this information, and any 
negative responses, should be 
documented in the claims file.  

2.	If, and only if, the Veteran is found to have 
likely (or as likely as not) been exposed to 
asbestos during service, schedule the Veteran 
for a VA examination conducted by an 
appropriate specialist to determine the 
likelihood that current lung condition is 
related to his in-service asbestos exposure.  
Any and all studies deemed necessary by the 
examiner should be completed.  The claims 
file must be made available to the examiner 
for review, and the examination report should 
reflect that such review is accomplished.  A 
rationale should be provided for any opinion 
offered.

a.	The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran's current lung 
condition is causally related the 
Veteran's active military service, to 
include his in-service asbestos 
exposure.  

b.	Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.  

c.	The examiner should be instructed to 
consider the Veteran's post-service 
employment, including any industrial 
exposure, and make a determination as to 
the likelihood that any post-service 
industrial exposure is the cause of the 
Veteran's current lung condition.  


3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


